IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 44648

                                                   )
STATE OF IDAHO,                                    )   Boise, September 2017 Term
                                                   )
       Plaintiff-Respondent,                       )   2017 Opinion No. 115
                                                   )
v.                                                 )   Filed: November 8, 2017
                                                   )
TERESA LEE TOLLMAN,                                )   Karel A. Lehrman, Clerk
                                                   )
     Defendant-Appellant.                          )
_____________________________________              )


              Appeal from the District Court of the Fourth Judicial District of
              the State of Idaho, Ada County. Hon. Melissa Moody, District
              Judge.

              The District Court’s Order Denying Motion for Restricted
              Driving privileges is affirmed.

              Eric D. Fredericksen, Idaho State Appellate Public Defender,
              Boise, attorney for appellant. Brian R. Dickson argued.

              Hon. Lawrence G. Wasden, Idaho Attorney General, Boise,
              attorney for respondent. Kenneth K. Jorgensen argued.
                             ________________________

JONES, Justice
                                   I. NATURE OF THE CASE
       In a case arising out of Ada County, Teresa Lee Tollman (“Tollman”) appeals a district
court’s order denying her motion for a restricted driver’s license. Specifically, Tollman argues
that the district court erred when it failed to apply a 2015 amendment to Idaho Code section 18-
8005(6)(d) (the “Amendment”), which permitted her to apply for a restricted driver’s license.
Tollman argues that the Amendment should have been applied because she filed her request for a
restricted driver’s license after the Amendment was enacted.
                        II. FACTUAL AND PROCEDURAL BACKGROUND
       In December 2012, Tollman pled guilty to the felony crime of driving under the
influence. In March 2013, the district court sentenced Tollman to a unified term of ten years,

                                               1
with two and a half years fixed followed by seven and a half years indeterminate. The judgment
required that Tollman’s driver’s license be absolutely suspended for five years beginning on the
date of Tollman’s release from custody.
         On March 14, 2016, Tollman applied 1 for a restricted driver’s license to drive to and
from work. On March 21, 2016, the district court denied the motion for restricted driving
privileges based on Idaho Code section 18-8005(6)(d), acknowledging that at the time Tollman
was convicted, the statute read that a defendant convicted of felony driving under the influence:
         Shall have his driving privileges suspended by the court for a mandatory
         minimum period of one (1) year after release from imprisonment, and may have
         his driving privileges suspended by the court for not to exceed five (5) years after
         release from imprisonment, during which time he shall have absolutely no driving
         privileges of any kind.
The district court noted that in 2015 the legislature amended the section to read that a defendant:
         Shall have his driving privileges suspended by the court for a mandatory
         minimum period of one (1) year after release from imprisonment, during which
         time he shall have absolutely no driving privileges of any kind, and may have his
         driving privileges suspended by the court for an additional period not to exceed
         four (4) years, during which the defendant may request restricted driving
         privileges that the court may allow if the defendant shows by a preponderance of
         the evidence that driving privileges are necessary for his employment or for
         family health needs . . .
(Emphasis added).
         Ultimately, the district court denied Tollman’s application, stating as follows, in pertinent
part:
         The statute makes clear that a defendant convicted of felony driving under the
         influence shall have absolutely no driving privileges of any kind for no less than a
         year following release from imprisonment. It is the burden of the movant (here,
         the Defendant) to show that that year has elapsed and the Defendant is eligible for
         restricted privileges. The defendant has provided no proof that she is eligible for
         restricted privileges. Therefore, the [c]ourt DENIES Defendant’s motion for a
         restricted driver’s license.
         On September 5, 2016, Tollman filed another application for a restricted driver’s license
accompanied by proof that her release was over 13 months prior. In support of her request,
Tollman sent the district court a letter, which stated that she had been sober since November 29,
2012, was very active in the Alcoholics Anonymous community, and planned to continue with

1
 Although the process to obtain a restricted driver’s license is technically an application, the district court treated
Tollman’s application as a motion.

                                                          2
the program. Additionally, she explained that she had been working two jobs since April of 2016
and had been using Uber for transportation, which cost over $600 each month. Tollman also
stated that her youngest daughter just started school at University of Idaho and she would like to
be able to drive up to visit her because she was homesick.
       The district court held a hearing on November 4, 2016, and affirmed what it held in its
March 21, 2016, order:
       I’m going to say what that order says. It says I don’t have the power, even if I
       wanted to, to give you back your driver’s license. That’s the point of that order.
              So it’s not discretionary. It’s not, oh, you know, I don’t think you’re doing
       well enough. Even if I wanted to give you your driver’s license, I can’t.
       The district court went on to discuss that a court can take a driver’s license away either as
part of a criminal sentence, or as a condition of probation. The district court noted that Tollman’s
license was suspended as part of her sentence. The district court discussed the effect of the
Amendment before ultimately denying Tollman’s motion:
               The other thing that’s super frustrating in your case . . . is that from the
       time that you were sentenced until now, the law itself has changed. So the
       legislature said after one year courts can get back in . . . even when it’s part of the
       sentence, the judge can come back after a year and revisit that and say now you
       can have restricted privileges. But the change in the law doesn’t do you any good
       because I am stuck with the law that was in effect in the first instance.
       Tollman timely appealed.
                                      III. ISSUE ON APPEAL
       Whether the district court had discretion to grant Tollman’s application for a restricted
       driver’s license.
                                   IV. STANDARD OF REVIEW
       This Court exercises free review over the interpretation of a statute. State v. Schulz, 151
Idaho 863, 865, 264 P.3d 970, 972 (2011) (internal citation omitted). “Statutory interpretation
begins with the statute’s plain language.” State v. Leary, 160 Idaho 349, 352, 372 P.3d 404, 407
(2016) (citing State v. Dunlap, 155 Idaho 345, 361, 313 P.3d, 1, 17 (2013)).
       When this Court reviews a discretionary decision, it considers: “(1) whether the lower
court rightly perceived the issue as one of discretion; (2) whether the court acted within the outer
boundaries of such discretion and consistently with any legal standards applicable to specific
choices; and (3) whether the court reached its decision by an exercise of reason.” State v.
Hedger, 115 Idaho 598, 600, 768 P.2d 1331, 1333 (1989) (internal citation omitted).

                                                 3
                                          V. ANALYSIS
A.     The district court did not have discretion to grant Tollman’s request for a restricted
       driver’s license.
       Tollman contends that the district court erred when it denied her application for a
restricted driver’s license, arguing that a statute is not considered retroactive simply because it
draws on facts that occurred prior to its enactment. Instead, Tollman argues that this case is not
in the “realm of retroactivity” because she waited to file her application for a restricted driver’s
license until after the Amendment was in effect. Tollman asserts that the district court had the
discretion to grant her application for a restricted license and failed to appreciate the outer
bounds of its discretion. Tollman further argues that when an amendment is remedial or
procedural in nature, that amendment should control the analysis of an action even if it was
enacted after the event because the effect of such an amendment is prospective based on its
influence over procedure to be followed in the future.
       The State argues that the district court properly concluded that it lacked jurisdiction to
amend Tollman’s driver’s license suspension. The State reasons that, in applying the plain
language of the 2013 version of Idaho Code section 18-8005(6)(d), a sentence allowing restricted
driving privileges would have been illegal at the time judgment was entered. The State argues
that a statute is not applied retroactively absent clear legislative intent to that effect, and that
there was no language in the Amendment indicating that it should be applied retroactively.
Additionally, the State asserts that Tollman’s position—that the Amendment was “procedural or
remedial” in nature—is misguided because the Amendment is an alteration to a judge’s scope in
sentencing, and as a result the legislature had to expressly provide that it should apply
retroactively. Because the legislature did not do so, the State argues that the district court
properly denied Tollman’s request.
       Idaho law provides that “[a] statute is not made retroactive merely because it draws upon
facts antecedent to its enactment.” Bryant v. City of Blackfoot, 137 Idaho 307, 313, 48 P.3d 636,
642 (2002) (internal citation omitted). Further, “statutory amendments are not deemed to be
retroactive unless there is an express legislative statement to the contrary.” State v. Leary, 160
Idaho 349, 353, 372 P.3d 404, 408 (2016) (internal citations omitted). “A statute that is
procedural or remedial and does not create, enlarge, diminish or destroy contractual or vested
rights is generally held not to be a retroactive statute, even though it was enacted subsequent to
the events to which it operates.” Bryant, 137 Idaho at 313, 48 P.3d at 642 (citing Floyd v. Board
                                                 4
of Comm’rs of Bonneville County, 131 Idaho 234, 953 P.2d 984 (1998)). “Changes in procedural
laws are held applicable to existing causes of action because the effect of such statutes is actually
prospective in nature since they relate to the procedure to be followed in the future.” Id. (internal
citation omitted).
       The Idaho Court of Appeals has recognized that when the legislature amends a statute to
reduce a punishment, “it has obviously expressly determined that its former penalty was too
severe and that a lighter punishment is proper as punishment for the commission of the
prohibited act.” State v. Morris, 131 Idaho 263, 265, 954 P.2d 681, 683 (Ct. App. 1998) (citing
In re Estrada, 48 Cal. Rptr. 172, 175, 408 P.2d 948, 951 (1965)). However, the Idaho Court of
Appeals went on to hold that it was only proper to apply the newly amended law when the
defendant “had not been convicted and sentenced until after the new sentencing legislation
became effective.” Id. at 267, 954 P.2d at 685. This reasoning is consistent with other
jurisdictions. See State v. Tapp, 26 Utah 2.d 392, 395, 490 P.2d 334, 336 (1971) (The Utah
Supreme Court held that if a statute is amended to reduce a penalty, and the amendment is
effective before the sentence, the defendant is entitled to the lesser penalty as provided by law at
the time of the judgment and sentence; however, if the amendment does not become effective
until after the conviction and sentence, the sentence will be imposed in accordance with the law
that was in effect at the time of conviction); Estrada, 48 Cal. Rptr. at 175, 408 P.2d at 951 (The
California Supreme Court held that “[i]f the amendatory statute lessening punishment becomes
effective prior to the date the judgment of conviction becomes final then, in our opinion, it, and
not the old statute in effect when the prohibited act was committed, applies.”); People v. Oliver,
1 N.Y.2d 152, 160, 134 N.E.2d 197 (1956) (The New York Court of Appeals held that when an
ameliorative statute reduces the punishment for a crime, “the law is settled that the lesser penalty
may be meted out in all cases decided after the effective date of the enactment, even though the
underlying act may have been committed before that date.”).
       Idaho Code section 18-8005(6)(d) addresses the driving privileges for a person convicted
of driving under the influence of alcohol. At the time of Tollman’s conviction, the statute
required that a defendant:
       Shall have his driving privileges suspended by the court for a mandatory
       minimum period of one (1) year after release from imprisonment, and may have
       his driving privileges suspended by the court for not to exceed five (5) years after



                                                 5
       release from imprisonment, during which time he shall have absolutely no driving
       privileges of any kind.
2015 Idaho Sess. Laws Ch. 60 (S.B. 1026). In 2015, the legislature amended this section to allow
a defendant to apply for restricted driving privileges after one year with absolutely no driving
privileges after his or her release from imprisonment. The Amendment provides that a defendant:
       [M]ay have his driving privileges suspended by the court for an additional period
       not to exceed four (4) years, during which the defendant may request restricted
       driving privileges that the court may allow if the defendant shows by a
       preponderance of the evidence that driving privileges are necessary for his
       employment or for family health needs.
I.C. §18-8005(6)(d).
       We hold that the district court properly determined that it did not have discretion to grant
Tollman a restricted driver’s license. Tollman argues that because she was not eligible to apply
for restricted driving privileges until the Amendment was in effect, the Amendment is the
applicable law. However, at the time Tollman received her sentence, Idaho Code section 18-
8005(6)(d) provided that a court may suspend driving privileges for a period not to exceed five
years after release from imprisonment, “during which time he shall have absolutely no driving
privileges of any kind.” 2015 Idaho Sess. Laws Ch. 60 (S.B. 1026) (emphasis added). Complying
with the law at the time, the district court judgment required Tollman’s driver’s license be
absolutely suspended for five years beginning on the date of Tollman’s release from custody.
       The Amendment provides defendants convicted of driving under the influence a new
avenue of relief by allowing them to apply for restricted driving privileges. I.C. §18-8005(6)(d).
When the legislature has acted to reduce a penalty by amending or repealing a statute, the new
law is only applicable in cases where the sentence was not yet final. See State v. Morris, 131
Idaho 263, 265, 954 P.2d 681, 683 (Ct. App. 1998) (citing In re Estrada, 48 Cal. Rptr. 172, 175,
408 P.2d 948 (1965)). Tollman’s sentence suspending her driving privileges was final in 2013,
two years before the Amendment was enacted. As a result, the law that was in place at the time
Tollman received her sentence is the applicable law. Further, the Amendment cannot be
considered a procedural law because it creates a new right for defendants and changes the district
court’s sentencing guidelines. Absent an “express legislative statement,” statutory amendments
do not apply retroactively. See State v. Leary, 160 Idaho 349, 353, 372 P.3d 404, 408 (2016).
There is no language in the Amendment that indicates the legislature intended it to apply
retroactively.

                                                6
       Because Tollman’s sentence was final at the time the Amendment was enacted, and there
is no legislative intent that the Amendment apply retroactively, the district court properly denied
Tollman’s request for restricted driving privileges.
                                        VI. CONCLUSION
       This Court hereby affirms the district court’s denial of Tollman’s motion for restricted
driving privileges.
       Chief Justice BURDICK, Justices HORTON, BRODY and Justice pro tem KIDWELL,
CONCUR.




                                                 7